— Appeal by the defendant from a judgment of the County Court, Orange County (Patsalos, J.), rendered March 12, 1985, convicting him of attempted sodomy in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant has not preserved the issue of the propriety of his plea bargain for appellate review (see, CPL 470.05 [2]; People v Pellegrino, 60 NY2d 636).
Contrary to the defendant’s contention, a review of the record demonstrates that no condition that he undergo or continue sex-offender drug treatment was imposed at the time of sentencing. Rather, the defendant received the sentence for which he had bargained (see, People v Kazepis, 101 AD2d 816) which was the minimum indeterminate term of imprisonment permissible (see, Penal Law § 70.02 [2] [a]; [3] [b]; [4]). Man*655gano, J. P., Brown, Lawrence, Weinstein and Kunzeman, JJ., concur.